Name: 2014/875/EU: Commission Implementing Decision of 4 December 2014 on the publication of the references of standard EN 15649-2:2009+A2:2013 for floating leisure articles for use on and in the water and of standard EN 957-6:2010+A1:2014 for stationary training equipment in the Official Journal of the European Union pursuant to Directive 2001/95/EC of the European Parliament and of the Council Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  natural environment;  miscellaneous industries;  consumption
 Date Published: 2014-12-05

 5.12.2014 EN Official Journal of the European Union L 349/65 COMMISSION IMPLEMENTING DECISION of 4 December 2014 on the publication of the references of standard EN 15649-2:2009+A2:2013 for floating leisure articles for use on and in the water and of standard EN 957-6:2010+A1:2014 for stationary training equipment in the Official Journal of the European Union pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance) (2014/875/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular the first subparagraph of Article 4(2) thereof, Whereas: (1) Article 3(1) of Directive 2001/95/EC requires producers to only place safe products on the market. (2) Under the second subparagraph of Article 3(2) of Directive 2001/95/EC, a product shall be presumed safe, as far as the risks and risk categories covered by the relevant national standards are concerned, if it meets national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union, in accordance with Article 4(2) of that Directive. (3) Pursuant to Article 4(1) of Directive 2001/95/EC, European standards are established by European standardisation organisations under mandates drawn up by the Commission. (4) Pursuant to Article 4(2) of Directive 2001/95/EC, the Commission is to publish the references of such standards. (5) On 21 April 2005, the Commission adopted Decision 2005/323/EC (2) on the safety requirements to be met by the European standards for floating leisure articles for use on or in the water. (6) On 6 September 2005, the Commission issued mandate M/372 to the European standardisation organisations on drawing up European standards to address the main risks associated with floating leisure articles for use on and in the water, namely drowning and near-drowning accidents, other risks related to the product design, including drifting away, losing hold, falling from a high height, entrapment or entanglement above or below the water surface, sudden loss of buoyancy, capsizing, and temperature shock, risks inherent to their use, such as collision and impact, and risks linked to winds, currents and tides. (7) The European Committee for Standardisation adopted a series of European standards (EN 15649 parts 1-7) for floating leisure articles in response to the Commission's mandate. On 18 July 2013, the Commission adopted Implementing Decision 2013/390/EU (3), which stated that European standards EN 15649 parts 1-7 for floating leisure articles meet the general safety requirement in Directive 2001/95/EC for the risks they cover, and published their references in part C of the Official Journal of the European Union. (8) Since then, the European Committee for Standardisation has revised the European standard EN 15649-2:2009+A2:2013 for floating leisure articles for use on and in the water. (9) European standard EN 15649-2:2009+A2:2013 fulfils the mandate M/372 and complies with the general safety requirement in Directive 2001/95/EC. Its reference should therefore be published in the Official Journal of the European Union. (10) On 27 July 2011, the Commission adopted Decision 2011/476/EU (4) on the safety requirements to be met by European standards for stationary training equipment. (11) On 5 September 2012, the Commission issued standardisation mandate M/506 to the European standardisation organisations to develop European standards for stationary training equipment. These standards were to follow the principle that during normal reasonable and foreseeable conditions of use, risks of injury or damage to health and safety shall be minimised by the equipment's design or safeguards. (12) The European Committee for Standardisation adopted European standards (EN 957 parts 2 and 4-10) and a European standard EN ISO 20957 part 1. These fall within the scope of the Commission's mandate. (13) On 13 June 2014 the Commission adopted Implementing Decision 2014/357/EU (5), which stated that European standards series EN 957 parts 2 and 4-10 and a European standard EN ISO 20957 part 1 for stationary training equipment meet the general safety requirement in Directive 2001/95/EC for the risks they cover, and published their references in part C of the Official Journal of the European Union. (14) Since then, the European Committee for Standardisation has revised the European standard EN 957-6:2010+A1:2014 for stationary training equipment. (15) European standard EN 957-6:2010+A1:2014 fulfils the mandate M/506 and complies with the general safety requirement in Directive 2001/95/EC. Its reference should therefore be published in the Official Journal of the European Union. (16) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 The references of the following standards shall be published in the part C of the Official Journal of the European Union: (a) EN 15649-2:2009+A2:2013 Floating leisure articles for use on and in the water  Part 2: Consumer information; (b) EN 957-6:2010+A1:2014 for Stationary training equipment  Part 6: Treadmills, additional specific safety requirements and test methods. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 11, 15.1.2002, p. 4. (2) Commission Decision 2005/323/EC of 21 April 2005 on the safety requirements to be met by the European standards for floating leisure articles for use on or in the water pursuant to Directive 2001/95/EC of the European Parliament and of the Council (OJ L 104, 23.4.2005, p. 39). (3) Commission Implementing Decision 2013/390/EU of 18 July 2013 on the compliance of European standards series EN 15649 (parts 1-7) for floating leisure articles for use on and in the water with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the references of those standards in the Official Journal of the European Union (OJ L 196, 19.7.2013, p. 22). (4) Commission Decision 2011/476/EU of 27 July 2011 on the safety requirements to be met by European standards for stationary training equipment pursuant to Directive 2001/95/EC of the European Parliament and of the Council (OJ L 196, 28.7.2011, p. 16). (5) Commission Implementing Decision 2014/357/EU of 13 June 2014 on the compliance of European standards series EN 957 (parts 2 and 4-10) and EN ISO 20957 (part 1) for stationary training equipment and of ten European standards for gymnastic equipment with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the references of those standards in the Official Journal of the European Union (OJ L 175, 14.6.2014, p. 40).